Exhibit 10
AMENDMENT NO. 3
     This AMENDMENT NO. 3, dated as of March 26, 2009 (this “Amendment”), to the
Loan Agreement (as defined below), among MGM MIRAGE, a Delaware corporation
(“Borrower”), MGM Grand Detroit, LLC, a Delaware limited liability company
(“Detroit”), the Lenders and Bank of America, N.A., as administrative agent for
the lenders (the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, Borrower, Detroit, as initial Co-Borrower, the Lenders named in
the signature pages thereto, Banc of America Securities LLC and The Royal Bank
of Scotland PLC, as Joint Lead Arrangers, Banc of America Securities LLC, The
Royal Bank of Scotland PLC, J.P. Morgan Securities Inc., Citibank North America,
Inc. and Deutsche Bank Securities, Inc., as Joint Book Managers, The Royal Bank
of Scotland PLC, as Syndication Agent, Barclays Bank PLC, BNP Paribas, Citigroup
USA Inc., Commerzbank AG, Deutsche Bank Trust Company Americas, JPMorgan Chase
Bank, N.A., Sumitomo Mitsui Banking Corporation, UBS Securities LLC and Wachovia
Bank, National Association, as Co-Documentation Agents, Bank of Scotland,
Merrill Lynch Bank USA and Morgan Stanley Bank, as Senior Managing Agents,
Societe Generale and U.S. Bank National Association, as Managing Agents, and the
Administrative Agent are parties to the Fifth Amended and Restated Loan
Agreement, dated as of October 3, 2006 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Loan Agreement”);
     WHEREAS, Borrower, Detroit and the Administrative Agent, on behalf of the
Lenders, are parties to that certain Amendment No. 1 to the Loan Agreement,
dated as of September 30, 2008 and that certain Amendment No. 2 and Waiver,
dated as of March 16, 2009;
     WHEREAS, Borrower has requested that the Loan Agreement be further amended
in certain respects;
     WHEREAS, the Lenders that have consented to this Amendment constitute the
Requisite Lenders under the Loan Agreement;
     NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
ARTICLE I.
DEFINITIONS
     SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble.
     “Amendment” is defined in the preamble.

 



--------------------------------------------------------------------------------



 



     “Borrower” is defined in the preamble.
     “Detroit” is defined in the preamble.
     “Loan Agreement” is defined in the first recital.
     “Third Amendment Effective Date” is defined in Article III.
     SECTION 1.2. Other Definitions. Capitalized terms for which meanings are
provided in the Loan Agreement (as amended hereby) are, unless otherwise defined
herein, used in this Amendment with such meanings.
ARTICLE II.
AMENDMENTS TO LOAN AGREEMENT
     Upon the occurrence of the Third Amendment Effective Date, the provisions
of the Loan Agreement referred to below are hereby amended in accordance with
this Article II.
     SECTION 2.1. Section 1.1 of the Loan Agreement is hereby amended by
inserting the following definitions in the appropriate alphabetical order:
     “Third Amendment” means that certain Amendment No. 3 to this Agreement,
dated as of March 26, 2009, among the Borrower, Detroit, the Lenders and the
Administrative Agent.”
     “Third Amendment Effective Date” has the meaning specified in Article III
of the Third Amendment.”
     SECTION 2.2. Section 6.8(h) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
     “(h) from and after the Third Amendment Effective Date, the Borrower may
make Investments into CityCenter Holdings (and in any deemed loan to Dubai World
resulting from such Investments) (A) in amount not to exceed the lesser of the
aggregate amount requested by CityCenter Holdings to both of Borrower and Dubai
World (as such term is defined in the CityCenter Credit Agreement) with respect
to such Investment and $200,000,000 within seven (7) Business Days after
March 24, 2009, so long as, (i) immediately before and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, including that the waiver, if any, remains in effect pursuant to
Article III of the Second Amendment and (ii) immediately before and immediately
after giving effect thereto, no acceleration of the obligations under the
CityCenter Credit Agreement shall have occurred, and (B) in an amount not to
exceed $20,000,000 solely and to the extent reasonably necessary to ensure
public health, safety, and welfare or regulatory compliance in connection with
CityCenter Holdings;”

2



--------------------------------------------------------------------------------



 



ARTICLE III.
CONDITIONS TO EFFECTIVENESS
     The amendments set forth in Article II shall become effective on the date
(the “Third Amendment Effective Date”) when all of the conditions set forth in
this Article III have been completed to the satisfaction of the Administrative
Agent.
     SECTION 3.1. The Administrative Agent shall have received counterparts
hereof executed on behalf of Borrower, Detroit, and the Administrative Agent.
     SECTION 3.2. Administrative Agent shall have received a written consent
hereto from Borrower’s Restricted Subsidiaries in the form of Exhibit A hereto.
     SECTION 3.3. The Administrative Agent shall have received written consent
of the Requisite Lenders through their execution of consents substantially in
the form of Exhibit B hereto.
     SECTION 3.4. The Administrative Agent shall have received, for the account
of each Lender, a non-refundable fee in the amount of 0.10% of each such
Lender’s Commitment.
     SECTION 3.5. While leaving Mayer Brown’s and FTI’s existing retainers
intact, Borrower shall have reimbursed the Administrative Agent for the
reasonable fees and expenses of Mayer Brown and FTI for the period through the
Third Amendment Effective Date, as well as any outstanding invoices of Gibson,
Dunn & Crutcher LLP and Sheppard Mullin Richter & Hampton LLP delivered to
Borrower prior to midnight on March 26, 2009.
     SECTION 3.6. The Administrative Agent shall have received confirmation, to
its reasonable satisfaction, that the Required Lenders under the CityCenter
Credit Agreement shall have executed and delivered a limited waiver through
April 13, 2009 of certain Defaults and potential Defaults (as defined therein)
that have arisen or may arise under such Credit Agreement.
ARTICLE IV.
RETENTION OF RIGHTS, ETC.
     SECTION 4.1. Limitation to its Terms. This Amendment strictly shall be
limited to its terms.
     SECTION 4.2. Retention of Rights. Without limiting the generality of
Section 4.1, except as specifically set forth in Article III hereof, neither the
execution, delivery nor effectiveness of this Amendment shall operate as a
waiver of (or forbearance with respect to) any present or future Default or
Event of Default or as a waiver of (or forbearance with respect to) the ability
of the Administrative Agent or the other Lenders to exercise any right, power,
and/or remedy, whether under any Loan Document and/or under any applicable law,
in connection therewith. As provided in Section 11.1 of the Loan Agreement, no
failure on the part of any Lender or any Agent to exercise, and no delay in
exercising, any right under the Loan Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.
     SECTION 4.3. Full Force and Effect; Limited Waiver. Without limiting the
generality of Section 4.1, except as expressly amended hereby, all of the
representations, warranties, terms,

3



--------------------------------------------------------------------------------



 



covenants, conditions and other provisions of the Loan Agreement shall remain
unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms. Without limiting the generality of
Section 4.1, the amendments set forth herein shall be limited precisely as
provided for herein to the provision expressly amended herein and shall not be
deemed to be amendments to, waivers of, consents to or modifications of any
other term or provision of the Loan Agreement or of any transaction or further
or future action on the part of Borrower which would require the consent of the
Lenders under the Loan Agreement.
ARTICLE V.
MISCELLANEOUS
     SECTION 5.1. Representations and Warranties. The Borrower represents and
warrants the following:
          (a) after giving effect to this Amendment, no Default or Event of
Default is continuing;
          (b) after giving effect to this Amendment, the representations and
warranties contained in Article 4 of the Loan Agreement are true and correct on
and as of the Third Amendment Effective Date as though made on that date (or, if
stated to have been made as of an earlier date, was true and correct as of such
earlier date); and
          (c) this Amendment has been duly authorized by Borrower and Detroit,
there is no action pending or any order, judgment, or decree in effect that is
likely to restrain, prevent, or impose materially adverse conditions upon the
performance by Borrower, Detroit, or any of Borrower’s Subsidiaries under the
Loan Agreement or any of the other Loan Documents, and this Amendment
constitutes the valid, binding and enforceable obligation of Borrower and
Detroit in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws, Gaming Laws or equitable principles relating to the granting
of specific performance and other equitable remedies as a matter of judicial
discretion; and
          (d) The execution, delivery and performance by each of Borrower and
Detroit of this Amendment do not and will not conflict with, or constitute a
violation or breach of, or result in the imposition of any Lien upon the
property of Borrower, Detroit, or any other of Borrower’s Subsidiaries, by
reason of the terms of (i) any contract, mortgage, lease, agreement, indenture,
or instrument to which Borrower, Detroit, or any of Borrower’s Subsidiaries is a
party or which is binding upon it, (ii) any requirement of law applicable to any
Borrower, Detroit, or any of Borrower’s Subsidiaries, or (iii) the certificate
or articles of incorporation or by-laws or the limited liability company or
limited partnership agreement, or analogous organizational document, of any
Borrower, Detroit, or any of Borrower’s Subsidiaries.
     SECTION 5.2. Loan Document. This Amendment is a Loan Document and shall
(unless otherwise expressly indicated herein) be construed, administered and
applied in accordance with all of the terms and provisions of the Loan
Agreement, including Article 1 thereof.
     SECTION 5.3. Reaffirmation of Obligations. Each of Borrower and Detroit
hereby acknowledges that the Loan Documents (as amended by this Amendment) and
the Obligations constitute the valid and binding Obligations of Borrower and
Detroit enforceable against

4



--------------------------------------------------------------------------------



 



Borrower and Detroit in accordance with their respective terms, and each of
Borrower and Detroit hereby reaffirms its Obligations under the Loan Documents
(as amended by this Amendment) (and, as to Detroit, its liability is limited to
that portion of the Obligations which are actually borrowed or received by
Detroit). Administrative Agent’s and any Lender’s entry into this Agreement or
any of the documents referenced herein, Administrative Agent’s and any Lender’s
negotiations with any party with respect to any Loan Document, Administrative
Agent’s and any Lender’s acceptance of any payment from Borrower, Detroit, any
Guarantor or any other party of any payments made to Administrative Agent or any
Lender prior to the date hereof, or any other action or failure to act on the
part of Administrative Agent or any Lender shall not constitute (a) a
modification of any Loan Document (except to the extent of the specific
amendments contained herein), or (b) except for as set forth herein, a waiver of
any Default or Event of Default under the Loan Documents, or a waiver of any
term or provision of any Loan Document.
     SECTION 5.4. Estoppel. To induce the Administrative Agent and Lenders to
enter into this Agreement and to induce the Administrative Agent and Lenders to
continue to make advances to Borrowers under the Credit Agreement, each Borrower
and each Guarantor hereby acknowledges and agrees that, other than the Specified
Alleged Breach, (if such Specified Alleged Breach constitutes a Default), as of
the date hereof, there exists no Default or Event of Default and no right of
offset, defense, counterclaim or objection in favor of Borrower, Detroit or any
Guarantor as against the Administrative Agent or any Lender with respect to the
Obligations.
     SECTION 5.5. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and to the Loan Agreement and
their respective successors and permitted assigns.
     SECTION 5.6. Execution in Counterparts. This Amendment may be executed by
the parties hereto in several counterparts, each of which shall be an original
and all of which shall constitute together but one and the same agreement.
     SECTION 5.7. Integration. This Amendment represents the agreement of the
Borrower, Detroit, the Administrative Agent and each of the Lenders (through the
Requisite Lenders’ consenting hereto) with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
     SECTION 5.8. Governing Law and Waiver of Jury Trial. The terms of
Sections 11.17 (Governing Law) and 11.28 (Jury Trial Waiver) of the Loan
Agreement are incorporated herein as though set forth in full.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

         
 
  MGM MIRAGE,    
 
  a Delaware corporation    
 
       
 
  By: /s/ John M. McManus    
 
 
 
Name: John M. McManus    
 
  Title: Senior Vice President - Assistant General Counsel & Assistant Secretary
   
 
       
 
  MGM GRAND DETROIT, LLC,    
 
  a Delaware limited liability company    
 
       
 
  By: MGM Grand Detroit, Inc., Managing Member    
 
       
 
  By: /s/ John M. McManus    
 
 
 
Name: John M. McManus    
 
  Title: Assistant Secretary    
 
       
 
  BANK OF AMERICA, N.A.,    
 
  as Administrative Agent    
 
       
 
  By: /s/ John W. Woodiel III    
 
 
 
Name: John W. Woodiel III    
 
  Title: Senior Vice President    

6